       Case 1:18-cv-00915-JB-SCY Document 81 Filed 09/01/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BARBARA MOHON,

               Plaintiff,

vs.                                                                    No. CIV 18-0915 JB/KRS

AGENTRA, LLC; TRACYANN NICOLE
HAMILTON and JANE DOES 1-10,

               Defendants.

                                            ORDER1

       THIS MATTER comes before the Court on: (i) the Plaintiff’s Third Motion to Compel

Discovery, filed October 2, 2020 (Doc. 64)(“Motion to Compel”); and (ii) Plaintiff’s First Motion

for Summary Judgment, filed December 29, 2020 (Doc. 66)(“MSJ”). The Court held a hearing on

August 13, 2021. See Clerk’s Minutes, filed August 13, 2021 (Doc. 80). The primary issues are:

(i) whether the Court should compel Defendant Agentra, LLC to provide the discovery the Court

ordered previously Agentra to produce, because Agentra continues to not produce certain requests

for production; and (ii) whether the Court should grant summary judgment under rule 56 of the

Federal Rules of Civil Procedure and conclude that Agentra “is subject to the personal jurisdiction

of the Court,” MSJ at 8, because Plaintiff Barbara Mohon has established personal jurisdiction in

her Complaint for Violations of the Telephone Consumer Protection Act, the Unfair Practices Act

and Torts, filed September 28, 2018 (Doc. 1-1), and Agentra continues to not produce discovery




       1
         This Order disposes of: (i) the Plaintiff’s Third Motion to Compel Discovery, filed
October 2, 2020 (Doc. 64); and (ii) Plaintiff’s First Motion for Summary Judgment, filed
December 29, 2020 (Doc. 66). The Court will issue a Memorandum Opinion at a later date fully
detailing its rationale for its decision.
       Case 1:18-cv-00915-JB-SCY Document 81 Filed 09/01/21 Page 2 of 3




necessary to establish personal jurisdiction. The Court concludes: (i) for the reasons stated in the

record, the Court grants in part and denies in part the Motion, see Draft Transcript of Hearing at

14:1-19:5 (taken August 13, 2021)(Court, Childress, Richmond)(“Tr.”);2 and (ii) the Court denies

the MSJ, because the motion is brought improperly under rule 56, and is, in effect, another motion

to compel under rule 37 of the Federal Rules of Procedure.

       At the hearing the Court summarized:

       The Court:        Well Mr. Childress, it seems to me . . . we ought to give
                         Mr. Richmond a week to produce this material, it sounds like once
                         you have it, you have his representation on the record that either
                         there . . . are no documents that fall within the scope of five
                         categories or . . . they produced everything that falls within the
                         request . . . . So, I’m effectively granting your Motion to Compel,
                         but it seems to me we ought to take a look at those documents so
                         we can see what you have. What do you think?

       Mr. Childress: That’s fair enough, Your Honor . . . .

       ....

       The Court:        So probably by the end of business on Wednesday of next week,
                         [Agentra] need[s] to have everything to [Mohon] so that [Mohon]
                         can look at it on Thursday and then we can get together at 4:00
                         that afternoon [to] see where we are.

       Mr. Richard:      [W]e’ll produce these materials in an email and also represent to
                         Mr. Childress which categories they fall under so that he has a
                         complete answer with regards to the Orders, all of them, including
                         [Order, filed March 30, 2020 (Doc. 54)] and [Order, filed February
                         23, 2021 (Doc. 70)].

Tr. at 14:1-19:5 (Court, Childress, Richmond).




       2
         The Court’s citations to any draft transcripts of hearings refer to the court reporter’s
original, unedited version. Any final transcript may contain slightly different page and/or line
numbers.


                                               -2-
          Case 1:18-cv-00915-JB-SCY Document 81 Filed 09/01/21 Page 3 of 3




          IT IS ORDERED that: (i) the Plaintiff’s Third Motion to Compel Discovery, filed October

2, 2020 (Doc. 64), is granted in part and denied in part; (ii) Plaintiff’s First Motion for Summary

Judgment, filed December 29, 2020 (Doc. 66), is denied; (iii) and Defendant Agentra, LLC is

ordered to produce the material in the Order, filed March 30, 2020 (Doc. 54), and the Order, filed

February 23, 2021 (Doc. 70).




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




Counsel:

Sidney Childress
Santa Fe, New Mexico

          Attorney for the Plaintiff

Paul S. Grand
Law Offices of Paul S. Grand
Santa Fe, New Mexico

--and--

William Richmond
Michell Lee
Platt Cheema Richmond PLLC
Dallas, Texas

          Attorneys for Defendant Agentra, LLC




                                                 -3-
